t c memo united_states tax_court milo g and sarah e chapman et al petitioners v commissioner of internal revenue respondent docket nos filed date joann k beck for petitioners kathey i shaw for respondent memorandum opinion hamblen judge by four separate notices of deficiency respondent determined deficiencies additions to tax and 1cases of the following petitioners are consolidated herewith david e and gladys a christie docket no and dura-craft inc docket no penalties in regard to petitioners' federal_income_tax as follows milo g and sarah e chapman--docket no year deficiency dollar_figure big_number big_number addition_to_tax and penalties sec_6653 dollar_figure --- --- sec_6662 --- dollar_figure david e and gladys a christie--docket no year deficiency dollar_figure big_number addition_to_tax and penalties sec_6653 dollar_figure --- --- sec_6662 --- dollar_figure dura-craft inc --docket no taxable_year ending deficiency dollar_figure big_number addition_to_tax and penalty sec_6662 sec_6653 --- dollar_figure --- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners milo and sarah chapman and david and gladys christie received distributions from the dura-craft profit-sharing_plan plan in and pursuant to sec_72 whether petitioners milo and sarah chapman and david and gladys christie received early distributions from the plan in and and therefore are liable under sec_72 for the 10-percent additional tax for early distributions whether petitioners milo and sarah chapman and david and gladys christie constructively received interest_income in from the payments by dura-craft inc dura-craft and springbrook marketing springbrook to the plan whether petitioners david and gladys christie received constructive dividends in from the loan repayments by both dura-craft and springbrook to the plan in amounts greater than those actually owed to the individual petitioners and whether the 5-percent processing fees charged by northwest purchasing inc were allowable as a part of dura- craft's cost_of_goods_sold for fiscal years ending date and background these consolidated cases were submitted without a trial pursuant to rule the stipulation of facts and the attached exhibits are incorporated by this reference and the facts contained therein are found accordingly petitioners milo chapman and sarah chapman collectively hereinafter referred to as the chapmans resided in newberg oregon at the time the petition was filed in docket no and petitioners david christie and gladys christie collectively hereinafter referred to as the christies resided in aurora oregon at the time the petition was filed in docket no dura-craft inc is a c_corporation which maintained its principal_place_of_business in newberg oregon at the time the petition was filed in docket no during the years at issue the chapmans and the christies prepared their respective joint federal individual income_tax returns using the cash_receipts_and_disbursements_method of accounting and dura-craft prepared its federal corporate_income_tax returns using an accrual_method of accounting this case involves three closely held corporations and their shareholders northwest purchasing inc northwest is a subchapter_s_corporation which is owned equally by david christie and milo chapman northwest sells raw materials to dura-craft at northwest's cost plus a 5-percent processing fee during the years at issue dura-craft was owned by milo chapman percent and david christie percent dura-craft manufactures doll house kits and sells these kits exclusively to springbrook during the years at issue springbrook was owned by milo chapman percent and david christie percent springbrook markets the doll house kits to various outside retailers such as fred meyer and payless during the years at issue milo chapman was an employee of springbrook and david christie was both an officer and an employee of dura-craft milo chapman controlled all of the financial decisions of springbrook his responsibilities included signing checks hiring employees and establishing new markets for the dura-craft kits david christie controlled all of the financial decisions of dura-craft his responsibilities included signing checks hiring employees and making all major decisions concerning production and new kit designs office management and bookkeeping for both dura-craft and springbrook were performed at the office of dura-craft by employees of dura- craft a loans on date the chapmans and the christies each requested a loan in the amount of dollar_figure from the dura-craft profit-sharing_plan plan to meet unspecified emergency financial requirements on date the chapmans and the christies each signed separate notes agreeing to pay dollar_figure to the plan plu sec_12 percent interest accruing from date until the principal was paid on date the plan agreed to lend dollar_figure to the chapmans and dollar_figure to the christies pincite percent interest with a repayment date of date collectively hereinafter referred to as plan loans 2nothing in the record indicates how to reconcile the fact that the date that the plan agreed to make the loans was after the date that the individual petitioners signed separate notes agreeing to repay the loans we do not know whether this discrepancy is the result of inadvertence or was intentional although the plan agreed to these loans the plan instead paid dollar_figure to dura-craft on date and dollar_figure to springbrook on date on date dura-craft signed a note agreeing to pay david christie and milo chapman a total of dollar_figure plu sec_12 percent interest and on date springbrook signed a note agreeing to pay david christie and milo chapman dollar_figure plu sec_12 percent interest collectively referred to as corporate loans in dura-craft paid david christie dollar_figure on its dollar_figure corporate loan and springbrook paid milo chapman dollar_figure on its dollar_figure corporate loan at that time dura-craft reduced its loan payable balance reflected in its accounting_records by the dollar_figure it paid to david christie springbrook also reduced its loan payable balance reflected in its accounting_records by the dollar_figure it paid to milo chapman due to an error springbrook included the dollar_figure loan repayment to milo chapman on his form_w-2 neither david christie nor milo chapman reduced his loan balance with the plan in as of date the accounting_records of dura-craft had a loan payable balance to david christie and milo chapman of dollar_figure and the accounting_records of springbrook had a loan payable balance of dollar_figure on date springbrook paid the balance of its corporate loan by issuing a check to the plan in the amount of dollar_figure with the notation princ dollar_figure - int dollar_figure on the same day dura-craft also paid the balance of its corporate loan by issuing a check to the plan for dollar_figure with the notation princ dollar_figure int dollar_figure dura-craft's check register for the dollar_figure check to the plan bears the notation loan payback from milo-dave-pd directly to dura-craft profit share trust springbrook recorded the payment on its accounting_records as follows wage expense interest_expense loan payment paid to profit-sharing_plan dollar_figure big_number big_number big_number at the time of the payment springbrook's accounting_records reflected a loan payable balance of dollar_figure springbrook computed and paid interest to the plan on the full amount of its corporate loan despite the dollar_figure loan payment which springbrook made to milo chapman in accordingly as of the date of its payment springbrook owed to milo chapman and david christie a total of dollar_figure in interest rather than the dollar_figure which was paid dura-craft recorded the dollar_figure repayment on the same date in its accounting_records as follows wage expense interest_expense loan payment paid to profit-sharing_trust dollar_figure big_number big_number big_number at the time of the payment dura-craft's accounting_records reflected a remaining loan payable balance of dollar_figure nonetheless dura-craft computed the interest owed based upon an outstanding loan balance of dollar_figure despite the dollar_figure loan payment which dura-craft made to david christie in accordingly as of the date of its payment dura-craft owed interest to milo chapman and david christie in the amount of dollar_figure rather than the dollar_figure which was paid on date the loan principal and interest due to the plan for each of the plan loans exceeded the statutory limit of dollar_figure pursuant to sec_72 total interest of dollar_figure and dollar_figure accrued on the plan loans during and respectively the chapmans and the christies did not report any income with respect to the corporate or plan loans respondent determined that the chapmans and the christies each received two plan distributions from the plan pursuant to sec_72 in in the amount of the principal balance of dollar_figure and one-half of the accrued interest dollar_figure and in in an amount of one-half of the interest accruing during that year dollar_figure in addition respondent determined that petitioners were liable for an additional 10-percent tax pursuant to sec_72 on each distribution respondent also determined that the chapmans and the christies each received the following amounts of income in dividends from springbrook equal to one-half of the difference between interest of dollar_figure owed by springbrook on its corporate loan and the dollar_figure actually paid_by springbrook to the plan dollar_figure dividends from dura-craft equal to one- half of the difference between the dollar_figure of interest owed by dura-craft on its corporate loan and the dollar_figure actually paid_by dura-craft to the plan dollar_figure interest_income equal to one-half of the interest owed by dura-craft dollar_figure and by springbrook dollar_figure on the respective corporate loans but paid to the plan b northwest northwest was incorporated in as a corporation electing small_business status under subchapter_s and is equally owned by david christie and milo chapman during and northwest had no employees and had the same telephone number business address and office space as dura-craft for its taxable years ending date and dura-craft purchased all of its raw materials from northwest northwest sold dura-craft these raw materials at northwest's cost plus a 5-percent processing fee for the years ending date and dura-craft paid northwest processing fees of dollar_figure and dollar_figure respectively as northwest had no employees all of northwest's orders were placed by dura-craft employees and delivered directly to the dura-craft plant northwest maintained its own set of accounting_records and filed its own tax returns for the taxable years ending date and respondent disallowed the payments dura-craft claimed as cost_of_goods_sold for taxable years ending date and discussion petitioners bear the burden of establishing that respondent's determinations of deficiencies as contained in the statutory notices of deficiency are incorrect rule a 290_us_111 petitioners' briefs refer to several facts which were not included in the parties' stipulation of facts statements in briefs do not constitute evidence and will not be considered by the court rule b 48_tc_704 affd per curiam 413_f2d_1047 9th cir the record of this case was closed prior to the submission of the parties' briefs accordingly we hold that the additional facts contained in petitioners' briefs that were not part of the stipulation of facts or offered at trial are not a part of the record 3examples of statements in petitioners' briefs that are not in the record include northwest was formed by the chapman and chritie sic families for the purpose of locating and brokering wood products for sale to others david christie oversees the administrative and accounting portions of northwest purchasing while milo chapman locates evaluates and secures the raw materials purchased by northwest for sale the services of northwest's principals are not performed by anyone else i issues loans the questions presented in the first four issues are related to the corporate and plan loans and we discuss them correlatively distributions from a qualified_plan are taxable as provided in sec_402 the tax equity and fiscal responsibility act of tefra publaw_97_248 sec a 96_stat_324 added sec_72 sec_72 generally treats loans from a qualified_employer_plan to plan participants or beneficiaries as taxable_distributions sec_72 provides if during any taxable_year a participant or beneficiary receives directly or indirectly any amount as a loan from a qualified_employer_plan such amount shall be treated as having been received by such individual as a distribution under such plan sec_72 provides an exception to sec_72 applies to any loan from a qualified_employer_plan which was made after date tax equity and fiscal responsibility act of tefra publaw_97_248 sec a 96_stat_324 sec_72 provides in pertinent part exception for certain loans -- a general_rule --paragraph shall not apply to any loan to the extent that such loan when added to the outstanding balance of all other loans from such plan whether made on before or after date does not exceed the lesser of-- i dollar_figure reduced by the excess if any of-- i the highest outstanding balance of loans from the plan continued the general_rule of sec_72 if the following requirements are satisfied the balance of all outstanding continued during the 1-year period ending on the day before the date on which such loan was made over ii the outstanding balance of loans from the plan on the date on which such loan was made or ii the greater of i one-half of the present_value of the nonforfeitable accrued_benefit of the employee under the plan or ii dollar_figure b requirement that loan be repayable within years -- i in general -- subparagraph a shall not apply to any loan unless such loan by its terms is required to be repaid within years c requirement of level amortization --except as provided in regulations this paragraph shall not apply to any loan unless substantially level amortization of such loan with payments not less frequently than quarterly is required over the term of the loan sec_72 was amended by tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2085 prior to the amendment the statutory limit of dollar_figure in section sec_72 was not reduced by the excess if any of the highest outstanding loan balance during the 1-year period ending on the day before the date of the new loan over the outstanding balance of loans from the plan on the date on which the loan was made this revision to sec_72 applies to loans made renewed renegotiated modified or extended after date id plan loans does not exceed the lesser_of i dollar_figure or ii the greater of dollar_figure or half of the participant's vested_accrued_benefit under the plan and the loan by its terms requires repayment within years sec_72 and b sec_72 was added by the tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2085 and limits the exception in sec_72 to those loans that are required to be amortized in substantially level installments paid at least quarterly this provision applies to loans made renewed renegotiated modified or extended after date id sec_72 imposes an additional tax on an amount received from a qualified_retirement_plan equal to percent of the portion of such amount that is includable in gross_income sec_72 exempts distributions from the additional tax if the distributions are made inter alia to an employee age 59½ or older to a beneficiary or the estate of the employee on or after the death of the employee on account of disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age or as dividends_paid with respect to corporate stock described in sec_404 sec_61 includes as gross_income all income from whatever source derived including inter alia interest and dividends sec_61 sec_316 defines dividends as any distribution_of_property made by a corporation to its shareholders to the extent of earnings_and_profits dividends may be formally declared or they may be constructive 368_f2d_439 9th cir affg tcmemo_1965_84 a substance-over-form argument petitioners do not dispute respondent's calculations of the amounts of the distributions interest or dividends that flow from the plan or corporate loans nor do petitioners challenge the years in which respondent seeks to include the above amounts rather petitioners ask us to ignore the form of the loans and treat the loans as having been made from the plan directly to the corporations petitioners contend that the chapmans and the christies obtained the plan loans for the purpose of advancing the proceeds to dura-craft and springbrook in order for the corporations to avoid the prohibited_transaction provisions pursuant to sec_4975 in other words petitioners argue sec_4975 imposes two levels of excise_tax on any disqualified_person who participates in a prohibited_transaction sec_4975 and b sec_4975 imposes an excise_tax equal to percent of the amount_involved with the prohibited_transaction sec_4975 provides sec_4975 initial taxes on disqualified continued that the series of loans was not bona_fide the effect of petitioners' recharacterization would be to relieve the chapmans and the christies of any income_tax consequences flowing from the loans in addition petitioners seek to characterize the excess_interest payments made by the corporations to or on behalf of milo chapman and david christie as bookkeeping errors subject_to correction pursuant to sec_4975 continued person --there is hereby imposed a tax on each prohibited_transaction the rate_of_tax shall be equal to percent of the amount_involved with respect to the prohibited_transaction for each year or part thereof in the taxable_period the tax imposed by this subsection shall be paid_by any disqualified_person who participates in the prohibited_transaction other than a fiduciary acting only as such sec_4975 imposes an additional excise_tax on the prohibited_transaction equal to percent of the amount_involved if the transaction is not timely corrected the prohibited_transactions enumerated in sec_4975 were designed to guard against over- reaching by persons able to exert influence over the affairs of the plan a prohibited_transaction includes inter alia any direct or indirect lending of money or other extension of credit between a plan and a disqualified_person sec_4975 disqualified persons are defined in terms of certain relationships a person has with a plan sec_4975 those relationships include inter alia fiduciary sec_4975 an employer whose employees are covered by the plan sec_4975 an owner of percent or more of a corporation any of whose employees are covered by the plan sec_4975 a member_of_the_family of any individual described within certain paragraphs in sec_4975 sec_4975 and any officer or director of a corporation which among other things has employees covered by the plan sec_4975 7the parties stipulated that the plan was a profit-sharing_plan and neither party disputed that the plan was a qualified_plan for purposes of sec_401 or a qualified_employer_plan for purposes of sec_72 respondent does not dispute the form in which petitioners have cast the loans in question instead respondent argues that the chapmans and the christies have failed to recognize the income_tax consequences flowing from the corporate and plan loans accordingly we must decide whether petitioners should be permitted to repudiate the loans from the plan to the chapmans and the christies and the loans from milo chapman and david christie to the corporations a taxpayer's ability to disavow the form it has chosen for a transaction is circumscribed 87_tc_1417 59_tc_760 n the supreme court has observed repeatedly that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_673 417_us_134 it would be quite intolerable to pyramid the existing complexities of tax law by a rule that the tax shall be that resulting from the form of transaction taxpayers have chosen or from any other form they might have chosen whichever is less 284_f2d_322 2d cir affg 32_tc_1297 petitioners' assertion that they used milo chapman and david christie as intermediaries to avoid the excise_tax of sec_4975 is untenable petitioners now are bound by the form of the loans that they have chosen and may not in hindsight recast the transaction in another form 429_us_569 commissioner v national alfalfa dehydrating milling co supra 693_f2d_71 9th cir affg 74_tc_662 petitioners seek to circumvent the above outcome by relying upon example sec_3 and found in c f_r sec 408b- a which they contend support treating the plan loans as prohibited_transactions rather than as participant loans these examples provide in pertinent part example p is a plan covering all the employees of e the employer who established and maintained the plan p f is a fiduciary with respect to p and an officer of e the plan documents governing p give f the authority to establish a participant_loan program in accordance with sec_408 of the employer retirement income security act of act pursuant to an arrangement with e f establishes such a program but limits the use of loan funds to investments in a limited_partnership which is established and maintained by e as general_partner under these facts the loan program and any loans made pursuant to this program are outside the scope of relief provided by sec_408 because the loan program is designed to operate for the benefit of e under the circumstances described the diversion of plan assets for e's benefit would also violate sec_403 and sec_404 of the act example assume the same facts as in example above except that f does not limit the use of loan funds however e pressures his employees to borrow funds under p's participant_loan program and then reloan the loan proceeds to e f unaware of e's activities arranges and approves the loans if the loans meet all the conditions of sec_408 such loans will be exempt under that section however e's activities would cause the entire transaction to be viewed as an indirect transfer of plan assets between p and e who is a party in interest with respect to p but not the participant borrowing from p by coercing the employees to engage in loan transactions for its benefit e has engaged in separate transactions that are not exempt under sec_408 accordingly e would be liable for the payment of excise_taxes under sec_4975 of the code example f is a fiduciary with respect to plan p d is a party in interest with respect to plan p sec_406 of the act would prohibit f from causing p to lend money to d however f enters into an agreement with z a plan participant whereby f will cause p to make a participant_loan to z with the express understanding that z will subsequently lend the loan proceeds to d an examination of z's credit standing indicates that he is not creditworthy and would not under normal circumstances receive a loan under the conditions established by the participant_loan program f's decision to approve the participant_loan to z on the basis of z's prior agreement to lend the money to d violates the exclusive purpose requirements of sec_403 and a in effect the entire transaction is viewed as an indirect transfer of plan assets between p and d and not a loan to a participant exempt under sec_408 z's lack of credit standing would also cause the transaction to fail under sec_408 of the act example f is a fiduciary with respect to plan p z is a plan participant z and d are both parties_in_interest with respect to p f approves a participant_loan to z in accordance with the conditions established under the participant_loan program upon receipt of the loan z intends to lend the money to d if f has approved this loan solely upon consideration of those factors which would be considered in a normal commercial setting by an entity in the business of making comparable loans z's subsequent use of the loan proceeds will not affect the determination of whether loans under p's program satisfy the conditions of sec_408 emphasis added petitioners misconstrue the scope of c f_r sec 408b-1 sec_406 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_879 generally prohibits loans between a plan and a party-in- interest sec_408 of erisa exempts loans to participants and beneficiaries if the loans meet certain requirements the erisa sec_408 exemption of erisa parallels sec_4975 c f_r sec 408b-1 v the regulation merely explains the circumstances in which these exemptions are available for purposes of erisa sec_408 and sec_4975 the examples in c f_r sec 408b-1 are merely illustrative of those circumstances they do not purport to limit the situations in which sec_72 may apply or to describe the income_tax consequences of loans from a qualified profit-sharing_plan we are satisfied that this is not a case in which petitioners are entitled to avoid the tax consequences arising 8erisa and the code provide an exemption from the prohibited_transaction rules where loans are available to all participants on a reasonably equivalent basis are not available to highly compensated employees in greater amounts bear a reasonable rate of interest and are adequately secured see c f_r sec 408b-1 from their loan agreements on the ground that the loans reflected therein were not as documented petitioners have not acted in accordance with what they argue is the substance of the loans rather petitioners freely admit the purpose of the corporate and plan loans was to permit dura-craft and springbrook to escape the imposition of the excise_tax pursuant to sec_4975 petitioners now seek relief from the unforeseen tax consequences arising from the misrepresentation they deliberately perpetrated petitioners may not disavow their chosen form of the loans on the belated assertion that the entire loan transaction was fictitious and was designed to avoid the prohibited_transaction provisions of sec_4975 one should not be garroted by the tax collector for calling one's agreement by the wrong name 297_f2d_122 9th cir but to allow petitioners to disavow their prior representations under such circumstances would invite similar intentional deceit on the part of other taxpayers seeking to gain a tax_benefit 105_tc_324 103_tc_525 affd 100_f3d_778 10th cir having determined that petitioners may not disavow the form of their loans we turn to consider the tax consequences flowing from that form b tax consequences of loan sec_1 plan loans first we direct our attention to the income_tax consequences of the plan loans sec_72 provides in pertinent part that if during any taxable_year a participant receives directly or indirectly any amount as a loan such amount shall be treated as having been received as a distribution under such plan emphasis added sec_72 carves out an exception permitting the tax-free withdrawal of funds from a qualified_plan by a plan participant in the form of a loan if inter alia the terms of the loan prescribe a repayment period of years or less respondent contends that the legislative_history of sec_72 interprets the statute to provide that any unpaid principal or interest is treated as distributed at the end of the 5-year period the legislative_history of sec_72 states in pertinent part if payments under a loan with a repayment period of less than years are not in fact made so that an amount remains payable at the end of years the amount remaining payable is treated as if distributed at the end of the 5-year period h conf rept pincite 1982_2_cb_600 emphasis added respondent further argues that any interest accruing after the 5-year period but before the loans are repaid is an additional distribution pursuant to sec_72 for clarity we will address separately the applicability of sec_72 to the principal and accrued interest of the plan loans petitioners do not dispute that the distribution of the dollar_figure ie the principal of the plan loans if it is taxable to them at all is taxable in pursuant to the legislative_history of sec_72 as interpreted by respondent accordingly we sustain respondent's determination that the chapmans and the christies each received a distribution from the plan in the amount of dollar_figure in dollar_figure we are not convinced however that congress intended that interest accruing during or after the 5-year period be treated as a taxable_distribution for purposes of sec_72 respondent's argument relies upon the fiction that the accrued interest constitutes an additional loan from the language of sec_72 it is apparent that to be a taxable_distribution the loan amount must be received either directly or 9respondent's argument assumes that milo chapman and david christie were participants in the plan and that the plan loans otherwise satisfied the requirements of the exception in sec_72 petitioners do not challenge these assumptions 10there seems to be a gulf between the language of the statute and the legislative_history in other circumstances we might be concerned about this disparity which indicates legislation by conference_report rather than by concise statements in the statute taxpayers should not be compelled to look at legislative_history to determine the tax consequences of their activities indirectly by the participant or beneficiary the accrued interest does not satisfy the requirement that the loan must be received to be a distribution accordingly we find that for purposes of sec_72 neither milo chapman nor david christie received distributions in or equal to the interest in the amounts of dollar_figure and dollar_figure which accrued on the plan loans sec_72 imposes an additional 10-percent income_tax on amounts received from a qualified_retirement_plan petitioners do not claim to come within one of the enumerated exceptions of sec_72 we sustain respondent's determination that the distributions of dollar_figure are subject_to the 10-percent additional income_tax of sec_72 having decided however that the accrued interest amounts of dollar_figure and dollar_figure are not plan distributions we find that sec_72 does not apply to these amounts corporate loans we first consider whether the chapmans and the christies earned interest_income in from the corporate loans to them it is well settled that if a taxpayer's obligation is paid_by a third party the effect is the same as if the third party had paid the taxpayer who in turn paid his creditor 296_us_1 279_us_732 279_us_716 164_f2d_462 4th cir petitioners concede that dura-craft and springbrook owed interest to milo chapman and david christie in the amounts of dollar_figure and dollar_figure on their respective corporate loans instead of paying the interest directly to the individual petitioners the corporations paid the plan having found that petitioners may not disavow the loans we must also conclude that the dollar_figure in interest owed by the corporations to milo chapman and david christie was paid to the plan for their benefit and used to satisfy their own obligations with respect to the personal loans to them from the plan accordingly we sustain respondent's determination that the chapmans and the christies each received interest_income in the amount of dollar_figure in finally we must determine whether milo chapman and david christie received dividend income in to the extent that the loan payments made by dura-craft and springbrook exceeded the amounts actually owed to milo chapman and david christiedollar_figure petitioners contend that the excess loan payments should not be treated as dividends because those payments were bookkeeping errors which should be corrected pursuant to sec_4975 sec_4975 defines the terms correction and correct to mean with respect to a prohibited_transaction undoing the transaction to the extent possible but in any case placing the plan in a financial position not worse than that in which it 11we note that petitioners did not argue that the dividends exceeded the earnings_and_profits of the corporations would be if the disqualified_person were acting under the highest fiduciary standards emphasis added petitioners' reliance on sec_4975 is misplaced it is evident from the above language that sec_4975 has no relevance to the income_tax imposed upon dividend income arising from a corporation's conferring a benefit upon its shareholders this is apparent from the structure of the code sec_4975 is contained in subtitle d chapter whereas the provisions governing taxation of dividends are found in subtitle a chapter there is no cross-reference between sec_4975 and those provisions petitioners further contend that bookkeeping errors do not give rise to a penalty tax relying upon 780_fsupp_625 d minn in ahlberg the sole beneficiary and administrator misallocated contributions between a pension_plan and profit-sharing_plan the funds of which were maintained in a commingled mutual_fund the district_court granted summary_judgment sua sponte holding that the taxpayer was not subject_to the excise_tax of percent for maintaining a plan with an accumulated_funding_deficiency the court concluded that the misallocations were bookkeeping errors from which the taxpayer did not receive any extra benefit and that no harm came to the plans ahlberg is distinguishable from the instant case unlike the taxpayer in ahlberg milo chapman and david christie did receive a benefit from the bookkeeping errors corporate payments to third parties at the direction of shareholders or in discharge of the shareholders' debts and liabilities may constitute a constructive_dividend 674_f2d_570 6th cir affg tcmemo_1978_434 613_f2d_160 6th cir affg tcmemo_1976_349 521_f2d_160 10th cir noble v commissioner f 2d pincite 277_f2d_879 8th cir affg 32_tc_815 74_tc_1513 73_tc_980 petitioners seek to distinguish the facts in many of the above cases from those in the instant case on grounds that are immaterial to the outcome the basic issue is whether the corporate expenditures were incurred primarily to benefit the corporations' trade_or_business or primarily for the benefit of the shareholders 621_f2d_731 5th cir 577_f2d_1206 5th cir noble v commissioner supra pincite magnon v commissioner supra pincite when a corporation confers an economic benefit upon a shareholder in his capacity as such without an expectation of repayment that economic benefit becomes a constructive_dividend taxable to the shareholder whether or not the corporation intended to confer a benefit upon him loftin woodard inc v united_states supra pincite noble v commissioner supra pincite to the extent that dura-craft and springbrook made payments to the plan in excess of the amounts actually owed on the corporate loans the corporations conferred an economic benefit while dura-craft and springbrook may have mistakenly paid too much principal and interest those payments nonetheless satisfied the plan loans which were the chapmans' and the christies' personal debts due to the plan as such they provided a taxable benefit to the individual petitioners we are satisfied that milo chapman and david christie each received dividend income during in the amount of dollar_figure i issue processing fee finally we must consider whether the 5-percent processing fees paid to northwest and included as a part of dura-craft's cost_of_goods_sold are allowable sec_61 includes gross_income derived from business in its general definition of gross_income sec_61 gross_income from business means total sales less cost_of_goods_sold plus any income from investments and from incidental or outside operations or sources sec_1_61-3 income_tax regs 12we express no opinion here as to any liability with respect to the excise_tax of sec_4975 with regard to the plan loans respondent disallowed the processing fees on the grounds that the transactions were shams lacking a business_purpose and economic_substance petitioners however argue that the separate corporate entity status of northwest should be recognized citing the test in 319_us_436 and the line of cases resting thereon we are not required to find northwest was a sham in order to uphold respondent's determinations the notice_of_deficiency focuses on the sham nature of the transactions rather than the sham nature of the corporation a sham_transaction is one that lacks economic_substance beyond the creation of tax benefits 364_us_361 924_f2d_1018 11th cir affg 91_tc_733 petitioners bear the burden of proving that the challenged transactions were not shams rule a 94_tc_738 alternatively petitioners appear to argue that the proper test for sustaining the deduction of the processing fee is the test in 77_tc_1221 in grodt we set forth eight factors by which to determine whether the benefits_and_burdens_of_ownership have passed and a sale has occurred between contracting partiesdollar_figure while the shifting of benefits_and_burdens_of_ownership is a key indicator of the presence or a lack of economic_substance it is only one of several considerations 88_tc_386 affd 868_f2d_851 6th cir the u s court_of_appeals for the ninth circuit the circuit in which this case is appealable 54_tc_742 affd 445_f2d_985 10th cir determines whether a transaction is a sham by the following two-part test has the taxpayer shown a business_purpose for engaging in the transaction other than tax_avoidance a subjective test and has the taxpayer shown that the transaction had economic_substance beyond the creation of tax benefits an objective test 909_f2d_1360 9th cir citing 820_f2d_1543 9th cir affg t c memo affg tcmemo_1987_628 this two-part test however is not 13the factors included whether legal_title passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the sale of the property 77_tc_1221 citations omitted to be used as a rigid two-step analysis id pincite instead business_purpose and economic_substance are simply more precise factors to be considered in the application of the traditional sham analysis that is whether the transaction had any practical economic effects other than the creation of income_tax losses 843_f2d_351 9th cir the business_purpose factor often involves an examination of the subjective factors which motivated a taxpayer to enter into the transaction at issue bail bonds by marvin nelson inc v commissioner supra pincite the economic-substance factor involves a broader examination of whether the substance of a transaction reflects its form and whether from an objective standpoint the transaction was likely to produce economic benefits aside from a tax deduction id dura-craft and northwest both of which acted under the effective_control or direction of milo chapman and david christie were related parties in determining whether the form of a transaction between related parties has substance we compare their actions with what would have occurred if the transaction had occurred between parties who were dealing at arm's length 95_tc_107 the question of whether an expense is lacking in economic_substance is essentially a factual determination 320_us_467 631_f2d_642 9th cir affg 66_tc_1024 tax laws affect the shape of many business transactions the parties to a transaction are entitled to take into account and to maximize favorable tax results so long as the transaction is compelled or encouraged by nontax business reasons 435_us_561 87_tc_905 affd 899_f2d_905 10th cir we agree with respondent however that the payments of the processing fees by dura-craft to northwest were shams dura-craft is a subchapter_c_corporation and northwest is a subchapter_s_corporation as defined in sec_1361 the profits of a c_corporation are subject_to corporate_income_tax sec_11 and any distributions to shareholders are then subject_to the shareholders' personal income_tax sec_61 sec_316 the profits of a subchapter_s_corporation however are generally not subject_to a corporate tax sec_1371 but pass through to be taxed on the individual shareholders' returns sec_1366 thereby eliminating the double_taxation of distributions to the shareholders of c corporations moreover petitioners have failed to show that dura-craft had a business_purpose in making the payments furthermore the payments served no purpose other than the generation of tax benefits by shifting money and income between dura-craft and northwest the record is devoid of evidence that services were provided or value was added by northwest while the tax benefits are quite apparent northwest had no employees during the years at issue moreover dura-craft employees placed all of the orders in dura-craft office space and received all of the raw materials directly at the dura-craft plant simply there was no arm's-length reason beyond these tax benefits for dura-craft to compensate northwest based upon the entire record in this case we conclude that dura-craft is not entitled to include the 5-percent processing fees paid to northwest as part of its cost_of_goods_sold for its taxable years ending date and we have considered all of the other arguments made by petitioners and to the extent we have not addressed them find them to be without merit to reflect the foregoing and concessions by the parties decisions will be entered under rule
